United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





CLARK & ELBING LLP
101 FEDERAL STREET
BOSTON, MA 02110 

In re Application of 				:	
RENSHAW et al.				:	DECISION ON PETITION
Serial No.: 12/541,504			:	UNDER CFR § 1.181
Filed: August 14, 2009		         	:
Docket No.: 04843-169002			:


This letter is in response to the petition filed by applicant on January 12, 2021 to request prosecution be reopened.

Applicant argues:
On May 15, 2018, the Examiner issued an Examiner’s Answer that improperly did not designate a new ground for rejection. On July 16, 2018, Applicant petitioned to have the new ground for rejection designated as such. On August 22, 2018, the Office granted Applicant’s petition. On September 24, 2019 and October 29, 2019, the Examiner issued new Examiner’s Answers, designating a new ground of rejection. On December 30, 2019, Applicant elected to reopen prosecution under 37 CFR 41.39(b)(1) and filed an amendment. On November 12, 2020, the Examiner erroneously denied entry of the amendment and issued an Examiner’s Answer. Attempts to contact the Examiner by telephone to correct the matter were unsuccessful.
Applicant requests that prosecution be reopened and that the amendment filed on December 30, 2019 be entered and considered on the merits.
A review of the prosecution history shows that Applicant’s amendment of December 30, 2019 was entered, and a non-final Office action was mailed on February 18, 2021.

Accordingly, the petition filed by Applicant on January 12, 2021 to request prosecution be reopened, is DISMISSED as moot. 

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.





/DANIEL M SULLIVAN/
DirectorTechnology Center 1600          
                                                                                                                                                                                      
/SYG/: 2/22/2021